Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-17, as originally filed 27 APR. 2021, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 AUG. 21, 16 AUG. 21, and 19 JAN. 22 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Due to the large submission, although the Examiner has identified the statement as having been considered and placed the statement in the file, Applicant is encouraged to identify any particularly relevant references and their relation to the instant invention for specific consideration.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The specification has referred to "top face 22" and "bottom face 22"; these appear in confliction and should be rectified with the drawings

The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 9, and 11 objected to because of the following informalities:  
Cl. 1, 9, and 11: the punctuation characters “a.”, “i.”, “ii.”, “iii.”, “iv.”, “b.”, "c.", "d.", "e.", "f.", "v.", "g.", "h.", "vi.", "j.", "k.", "l.", and "m."  should be replaced by --(a.)--, --(i.)--, --(ii.)--, --(iii.)--, --(iv.)--, --(b.)--, --(c.)--, --(d.)--, --(e.)--, --(f.)--, --(v.)--, --(g.)--, --(h.)--, --(vi.)--, --(j.)--, --(k.)-- --(l.)--, and --(m.)--   because these do not form part of the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No 9151063 B2 (Application 14/524431) in view of Knight, III et al. US 8297004 B2 (Knight). 
Claims 1-17 are anticipated by US 9151063 B2 except for the requirement of a fiberglass substrate. 
Knight teaches a fiberglass substrate (see Cl. 2  "the tile is
selected from the group consisting of… fiberglass grating").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of US 9151063 B2 by substituting the fiberglass as taught by Knight as an obvious design choice in order to provide a tile with desired strength to weight ratio.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Counihan US 5906082 A in view of Knight, III et al. US 8297004 B2 (Knight).
As per claim 1 the primary reference of Counihan teaches a reinforced tile (panels 10 FIG. 1) comprising: 
[[a.]] --(a.)-- a rectangular tile having a length, a width, and a thickness (see "length", "width", and "thickness" FIG. 2), said rectangular tile comprising: 
[[i.]] --(i.)-- a first rectangular face (top surface at character "16", FIG. 2), wherein said first rectangular face is configured to be generally facing upward during use; 
[[ii.]] --(ii.)-- a second rectangular face, wherein said second rectangular face is opposite said first rectangular face, wherein said first and second rectangular faces are separated by said thickness of said rectangular tile, and wherein a surface area of said first and second rectangular faces is defined by said length and said width of said rectangular tile (see bottom surface of panels 10, FIG. 4); 

[[iv.]] --(iv.)-- a groove (26 FIG. 2) formed in one of said first, second, third, or fourth edges; 
[[b.]] --(b.)-- a substrate (14 FIG. 2) engaged with said second rectangular face, , and wherein said groove is positioned adjacent said substrate (see FIG. 4) but fails to explicitly disclose:
wherein said substrate is comprised of fiberglass
Knight teaches a use of this obvious material such as fiberglass in a tile, specifically:
wherein said substrate is comprised of fiberglass (see Cl. 2  "the tile is selected from the group consisting of… fiberglass grating").
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Counihan by substituting the fiberglass grating as the support layer of the said substrate engaged between the upper surface of the tile and support structure as taught by Knight as an obvious design choice in order to provide a tile with a desired strength to weight ratio because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Counihan in view of Knight as applied to claim 1 above and further in view of Potter US 6941715 B2.
As per claim 2 Counihan in view of Knight teaches the limitation according to claim 1 but fails to explicitly disclose:
wherein said substrate is further defined as being engaged with said tile via a two-part, epoxy.
Potter teaches the use of an epoxy between an upper layer and a support structure, specifically:
wherein said substrate is further defined as being engaged with said tile via a two-part epoxy (see "The upper layer 30 may be secured to the underlying support structure 32 with an adhesive, such as a two-part epoxy" 6:48)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Counihan in view of Knight by including the two-part epoxy as taught by Potter as an obvious design choice in order to secure the tile components using a known adhesive because doing so would prevent the components from separating before installation and during use.

Claim 3-8 rejected under 35 U.S.C. 103 as being unpatentable over Counihan in view of Knight and Potter as applied to claim 2 above, and further in view of Patki et al. US 20140349084 A1 (Patki).
As per claim 3 Counihan in view of Knight and Potter teaches the limitation according to claim 2, but fails to explicitly disclose:
said tile is further defined as being constructed of porcelain.
Patki teaches the use of porcelain in a tile of the type claimed, specifically: 
said tile is further defined as being constructed of porcelain ("durable, wear resistant material such as porcelain" [0040] ln. 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Counihan in view of Knight and Potter by including the porcelain as taught by Patki in order to provide a durable, wear resistant layer.

As per claim 4 Counihan in view of Knight, Potter and Patki teaches the limitation according to claim 3 and Potter further discloses said substrate is further defined as being comprised of a pultruded fiberglass material (see "pultruded fiberglass" 6:64).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Counihan in view of Knight, Potter and Patki by including the pultruded fiberglass as taught by Potter as an obvious design choice in order to provide a support layer of known materials to maintain the integrity and improve the lifespan of the tile.

As per claim 5-8 Counihan in view of Knight, Potter and Patki teaches the limitation according to claim tile according to 4 and Counihan further discloses wherein said groove is further defined as being formed on said first edge (see groove at 26, FIG. 4), and wherein said reinforced tile further comprises a protrusion formed on said second edge (see FIG. 4);

said depth of said groove is greater than said height of said groove (see depth, and height, FIG. 4); and 
a thickness of said substrate is greater than said height of said groove (see thickness and height as claimed, FIG. 4).

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Counihan in view of Potter and Patki.
As per claim 9 the primary reference of Counihan teaches a method of constructing a reinforced tile, said method comprising the steps of:
[[a.]] --(a.)-- selecting a generally rectangular tile having a length, a width, and a thickness, said rectangular tile comprising (see "rectangular" with "length", "width", and "thickness" FIG. 2): 
[[i.]] --(i.)-- a first rectangular face (top surface at character "16", FIG. 2), wherein said first rectangular face is configured to be generally facing upward during use; 
[[ii.]] --(ii.)-- a second rectangular face, wherein said second rectangular face is opposite said first rectangular face, wherein said first and second rectangular faces are separated by said thickness of said rectangular tile, and wherein a surface area of said first and second rectangular faces is 
[[iii.]] --(iii.)--a first, second, third, and fourth edge defining a periphery of said rectangular tile (see FIG. 2),  wherein said first, second, third, and fourth edges define said thickness of said tile;
[[c.]] --(c.)--selecting a generally rectangular substrate (support layer 14 FIG. 2); 
[[d.]] --(d.)--aligning said generally rectangular substrate with said second rectangular face of said tile (see "aligning: FIG. 2); 
[[f.]] --(f.)--forming a groove (26 FIG. 2) in said first edge of said reinforced tile, but fails to explicitly disclose:
 [[b.]] --(b.)--applying a two-part epoxy to said second rectangular face; 
Patki [[e.]] --(e.)--pressing said substrate against said second rectangular face; and, 
Potter teaches the use of an epoxy between an upper layer and a support structure, specifically:
Potter [[b.]] --(b.)--applying a two-part epoxy to said second rectangular face (see "The upper layer 30 may be secured to the underlying support structure 32 with an adhesive, such as a two-part epoxy" 6:48). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Counihan by substituting the two-part epoxy as taught by Potter as an obvious design choice in order to secure the tile components using a known 
Patki teaches a pressing step between layers in a floor tile, specifically:
 [[e.]] --(e.)--pressing said substrate against said second rectangular face ("hot pressing the upper layer, the reinforcing layer, and the under layer together" [0020]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Counihan in view of Potter by including the step of pressing the members together as taught by Patki in order to bond the layers.

As per claim 10 Counihan in view of Potter and Patki teaches the limitation according to claim 9 and Counihan further discloses wherein said groove is further defined as being formed in said substrate (see 26 FIG. 2).

Allowable Subject Matter
Claim 11-17 will be allowed once a timely filed terminal disclaimer is approved.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for allowance
The claims are allowable over the prior art because of the combination of limitations as specifically set forth and claimed in applicant’s claim(s), namely the 
Although some/all of the elements may be taught in the references of record, the examiner believes that the combination of all of the elements as specifically claimed would not have been obvious to one having ordinary skill in the art without relying on hindsight.  Thus, the claims are allowable over the prior art references of record.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JJS/Examiner, Art Unit 3638                                                                                                                                                                                                        


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635